 SAN JOSE MERCURYNorthwest Publications,Inc. d/b/a San Jose Mercuryand San Jose News, PetitionerandSan JoseNewspaper Guild,Local 98, affiliated with Ameri-can Newspaper Guild,AFL-CIO. Case 20-UC-48November 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition of Northwest Publications, Inc.,for clarification of unit duly filed on September 30,1971,under Section 9(b) of the National LaborRelations Act, as amended, a hearing was held onJune 21, 1972, before Hearing Officer Helen A.Phillips.On June 27, 1972, the Regional Director forRegion 20 issued an order transferring the case to theBoard. Thereafter, briefs were filed by the Petitionerand the Union.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union involved herein is a labor organiza-tionwithin the meaning of the Act and claims torepresent certain employees of the Employer.3.The Petitioner publishes the San Jose Mercuryand the San Jose News in San Jose, California. Thehistory of collective bargaining between the Petition-er and the Union dates back to 1937. The currentcontract between the parties, for a term extendingfrom November 2, 1970, to December 31, 1973,covering a unit never certified by the Board includes:... all the employees of the Publisher in theeditorial,business, and janitorial departments,includingadvertising,businessoffice,insidecirculation,telephoneoperatorsand clericalemployees, excepting those positions and individ-uals specifically excluded from the terms of thecontract.Article III of the contract enumerates specified"executive positions" which are excluded from thecoverage of the contract.Petitioner contends that 26 job classifications,which have been treated by the parties as part of thebargaining unit, are supervisory and should thereforebe excluded from the unit.105InNorthwest Publications, Inc. d/b/a San JoseMercury and San Jose News,197 NLRB No. 32, theBoard dismissed the unit clarification petition of thePetitioner involved herein. In that case, because theindividuals that the Petitioner sought to exclude fromthe bargaining unit were clearly included in thedescription of the unit in the current contract of theparties, the Board, under its rationale inWallace-Murray Corporation, Schwitzer Division,192 NLRBNo. 160, found that it would be disruptive of thebargaining relationship voluntarily entered into bythe parties to clarify the unit.The Petitioner filed the unit clarification petitioninvolved herein on September 30, 1971, and request-ed that the Board clarify the bargaining unit toexclude alleged supervisors. The collective-bargain-ing agreement of the parties has a reopener provisionproviding in part as follows:As of December 1, 1971, either party may raisefor negotiation any non-economic issues pertain-ing to terms and conditions of employmentwhether theseissuesare covered by this agree-ment or not. Any such issues shall be raised bywritten notice to the other party no later thanOctober 1, 1971. The written notice shall beaccompanied by a detailed statement of issuesraised and proposed changes.On any issues not resolved and not referred toarbitration the status quo shall remain un-changed.Having filed the petition herein during the period inwhich proposals for midterm modifications to thecontract could be made, the Petitioner contends thatitwould not be disruptive of the parties' bargainingrelationship for the Board to clarify the unit. ThePetitioner states that the parties contemplated somedisruption of their bargaining relationship in thatthey provided in their contract for midterm modifi-cations.Nonetheless, the record shows that the allegedsupervisors are still included within the coverage ofthe current collective-bargaining agreement. Duringthe reopening of the contract, the Petitioner did notpropose that there be additional exclusions from thecontract.The recent supplemental agreementreached by parties after negotiations pursuant to thereopener provision did not change the description ofthe bargaining unit. The contract still excludes onlycertain "executive positions" and not supervisors asdefined by the Act. The arbitration procedure isavailable to the parties in order to resolve what jobsare "executive positions" and thereby excluded fromthe contract. Furthermore, the jobs alleged by thePetitioner to be supervisory have existed for many200 NLRB No. 20 106DECISIONSOF NATIONALLABOR RELATIONS BOARDyears and their status has not changed since theexecution of the current contract. In these circum-stances,were we to clarify the bargaining unit asrequested by the Petitioner, we would be permittingone of the contracting parties to effect a change inthe definition of the bargaining unit during thecontract term. Such a change, as we held inWallace-Murray,would be disruptive of an establishedbargaining relationship.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Employer'spetition herein be dismissed.1See alsoMonongahela Power Co.,198 NLRB No. 177.